SUPPLEMENT DATED APRIL 26, 2013 TO PROSPECTUSES DATED APRIL 29, 2011 FOR SUN LIFE FINANCIAL MASTERS I SHARE AND SUN LIFE FINANCIAL MASTERS EXTRA II ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F I.Effective April 29, 2013, the names of the following Invesco VI Funds are changing as indicated below: FORMER FUND NAME NEW FUND NAME Invesco Van Kampen V.I. American Value Fund Invesco V.I. American Value Fund Invesco Van Kampen V.I. Comstock Fund Invesco V.I. Comstock Fund Invesco Van Kampen V.I. Equity and Income Fund Invesco V.I. Equity and Income Fund II.Effective April 30, 2013, the name of the following Oppenheimer VA Fund is changing as indicated below: FORMER FUND NAME NEW FUND NAME Oppenheimer Global Securities Fund/VA Oppenheimer Global Fund/VA III.The ultimate corporate parent of Sun Life (U.S.) is Sun Life Financial Inc. (“Sun Life Financial”). Sun Life Financial has announced the execution of a definitive agreement to sell its United States domestic annuity business and certain of its United States life insurance businesses to Delaware Life Holdings, LLC (the “Purchaser”) (the “Proposed Transaction”). The Purchaser is a limited liability company organized under the laws of the State of Delaware. The Proposed Transaction will include the transfer of all of the issued and outstanding shares of Sun Life (U.S.) to the Purchaser. The closing date for the
